Title: To Thomas Jefferson from Edmund P. Gaines, 21 July 1807
From: Gaines, Edmund P.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington. Capitol Hill. July 21 1807
                        
                        It is not without the greatest reluctance that I venture to interrupt, even for a moment, the pursuit of
                            those important National objects which must continually engage your attention,—by a communication relating principally to to
                            myself—But as I shall confine myself to explanations of a part of my public conduct, which I learn has been strongly
                            censured by some of my Fort Stoddert Neighbors; I am persuaded you will do me the favor to examine this letter with its
                            enclosures, and pardon the liberty I take in addressing it to you.
                        I have received information that a memorial, in which I am charged with a variety of improper acts, has been
                            industriously circulated through Washington District M.T. by some restless intriguers, who have actually induced a
                            considerable number of the ignorent inhabitants to sign it for the purpose of forwarding it to you. The enclosed letter
                            from Lt. Smoot, Marked A, contains all I at present know of this memorial. But it was only necessary for me to hear the
                            names of the projectors of it, to know that the crime of arresting their disinterested imperial
                            friend Burr, was alone sufficient to produce a thousand charges of immaginary crimes, which they could easily pass into a
                            memorial as real ones, and said on for my destruction. The principal actor is the same J.P. Kennedy mentioned in Mr.
                            Smoots letter marked B, and whose character I forbear now to mention. The other is an officer whose character I presume
                            has in some measure, been delineated to you by the proceedings of a General court martial before whom he was some time
                            since tried. I incured the displeasure of the first by the legal performance of my duty as Collector, in a case which I
                            afterwards learned, exposed a system of fraud in which he was concerned.—The latter was a man whose conduct would not
                            allow me to view him as a gentleman, or admit of my associating with him as an officer,—hence his displeasure.
                        I have great reason to believe that previous to my arresting Burr, there could not have been found in the
                            District, more than two men who would have questioned the propriety of my conduct, on any point whatever,—and I am
                            persuaded that the two above mentioned could not have obtained another signature to their memorial, even had they taken
                            advantage of my absence, as they have now done, but for a letter which I wrote to General Wilkinson, soon after the party
                            were despatched with Burr, a copy of which you will find here marked C. This letter, contrary to my wish or intention has
                            appeared in the public prints,—and altho it contained nothing but what was strictly correct, and what I conceived it my
                            duty to communicate to the Commander in Chief.—Yet I regret its publication as I suppose it may have tended to irritate
                            the feelings of well meaning men, who labored under delusions which I hoped would soon be removed.
                        With regard to the arrest of Burr, permit me to observe that the Presidents proclamation of 7. Novr. 1806.
                            with that of Governor Williams of January last, as I conceived fully authorised the arrest. But there were other causes,
                            by no means inconsiderable in themselves, that prompted me to act under the authority contained in those proclamations. I
                            had received evidence, convincing to my mind, that Burr had been engaged in organizing a military Corp, consisting of a
                            considerable number of men, for purposes mysterious in their nature—contrary to our laws, and consequently dangerous to
                            the peace of the country. I had ascertained the impressions which this mysterious enterprise had made on the minds of the
                            inhabitants of our Territories on the Mississippi—Those who were considered the most steady, useful and respectable
                            citizens, and who were satisfied with the “ordinary pursuits of civil life,”—such as in fact constitute the main support
                            of social laws and Government, in all countries,—were impressed with the most serious apprehensions of difficulty and
                            danger,—which were heightened by the conduct of another, and quite different class: This class was numerous,—and rendered
                            the more formidable by the talents and learning which it embraced; It was composed of a number of intelligent foreigners,
                            some of whom had been favored with high and honorable stations under the Territorial Governments, but whose pretended
                            patriotism soon ceased to veil their real treachery, and presented them to every honest american as unworthy of
                            confidence.—In addition to these were many of our own enterprising young men, some well informed,—others illiterate and
                            ready to seize with avidity on any occasion likely to change their situation. The whole of this description, both
                            foreigners and americans, were active in the cause of Burr, and the major part of them are such as have yet their fortunes
                            to make, and the most extravagant views to gratify.
                        A serious inconvenience too, had been felt by the planters who had produce on hand, in consequence of the
                            impediments which Burrs projects had thrown into the way of commerce: these considerations, together with the vast
                            expenses which those mysterious projects had drawn from the public—all, as I conceived, urged the propriety of my leaving
                            Fort Stoddert, the moment I had reason to believe Burr was in the vicinity,—arresting him, and by sending him to this
                            country afford him an opportunity of accounting for his conduct. I did believe that through the deception of his conduct
                            and the intrigues of his friends of the bar, he has evaded the law—I did believe that he would be able to form a
                            connection, by deceiving our own people and joining the Spaniards in that country, which would enable him to do all the
                            mischief we had first apprehended.—I did believe, and am yet of the opinion that Laws in a Government like this, Should be
                            guarded and observed with vigilence proportioned to their mildness.—Under these circumstances I acted according to my best
                            reason, my best judgment.
                        I find that my arrest of Burr, is supposed to have proceeded from the arrests made in New Orleans. It is true
                            I never doubted the expediency of those arrests by the Commander in Chief.—Yet I am persuaded it would have betrayed the greatest ignorence of duty in me to have assumed such powers, as they were not conformable to law or any military orders then in my
                            possession. Those arrests could not at any rate have served as precedents to influence my conduct,—inasmuch as they were
                            not sanctioned by law, or at that time approved by Government.—It seems now to be admited, by all who are not influenced
                            by the splendid notions of royalty, that the commander in chief did well to take under his protection those imperial
                            Agents;—and as their missions related to points out of his sphere,—he could not have been more civil than to send them to
                            this Government,—where their Embassies might be made known and they duly recognized.
                        If my neighbors charge me with neglect of my legal duties, or with a want of attachment to my Government,
                            or regard to the public interests; these are charges which require investigation, and which I trust will be duly attended
                            to.—I can only now, with confidence say, they can not either be by them supported.
                        I have long witnessed the iniquitous conduct of the Spaniards at Mobille, towards the people of that
                            District; and have not failed, cheerfully to lend my feeble aid in support of their rights. I presume there is in the War
                            office, sufficient evidence of this fact, if not of my having been more zealous in their cause than was consistent with my
                            duty, or with sound policy.
                        I feel that I have nothing to apprehend from the attacks of my enemies, save the impressions which their
                            falsehoods may for a while occasion, on the public mind, or in the breasts of my friends, against me—and the time and
                            expense which it may require to obtain an investigation and remove those impressions,—but these inconveniences are alone
                            sufficient to exite much uneasiness in my mind, for I have never experienced the benefit of affluent, or even very easy
                            circumstances.—My pursuits, previous to entering into public employment, being confined very much to the plantation and
                            plow of obscure, but not the less valued, parents,—afforded me but little opportunity of securing the patronage of men
                            whose celebrity in public life might authorise me to count upon their aid in repelling such unjust attacks. These pursuits
                            too, precluded my acquiring that scientific learning which might perhaps have secured more perfect independence than I now
                            posses. But that I may not be deemed selfish,—or capable of harboring feelings dishonorable to the character of a soldier,
                            or a man, permit me here to remark that altho there are individuals who have claims on my time and protection supported by
                            the strongest earthly ties; yet my attention to these claims, can never lessen that which I owe to the public, nor make me
                            forget that so long as I am a soldier, my life is my countrys’,—and always ready to be exchanged for that of my countrys
                            enemy,—whenever occasion offers. In the mean time however, I much wish to avoid the troubles in which it would seem, my
                            Mobille neighbors are anxious to involve me,—and I trust the charge in the memorial will make no unfavorable impression on
                            your mind, until I shall have an opportunity of Knowing and meeting them.
                        Be pleased to accept my best wishes for your public prosperity and private happiness,—With the greatest
                            respect and esteem,
                  I am Sir, Your obdt Servant
                        
                            Edmund Pendleton Gaines
                     
                        
                    